
	

116 SRES 143 IS: Recognizing Israeli-American culture and heritage and the contributions of the Israeli-American community to the United States.
U.S. Senate
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 143
		IN THE SENATE OF THE UNITED STATES
		
			April 4, 2019
			Mr. Cramer (for himself, Mr. Rubio, and Mr. Cruz) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing Israeli-American culture and heritage and the contributions of the Israeli-American
			 community to the United States.
	
	
 Whereas Israeli-Americans are a vibrant immigrant community contributing to the diversity of the United States;
 Whereas Israeli-Americans, including those on college campuses in the United States, have been subject to forms of discrimination and desire to connect with their culture and celebrate their heritage free from bigotry and bias;
 Whereas the United States is a nation of immigrants, and Israeli-Americans contribute invaluable skills that promote the economy and protect the national security of the United States;
 Whereas the contributions of Israeli-Americans in the fields of astrophysics, mathematics, chemistry, aerospace engineering, biotech, agriculture, and Internet technologies have been invaluable to the United States;
 Whereas Israeli-Americans have helped to form a strong bond between the people of the United States and the people of Israel, reinforcing the shared values and interests between the two countries; and
 Whereas countless Israeli-Americans have enriched the society of the United States: Now, therefore, be it
		
	
 That the Senate— (1)affirms that the Israeli-American community has contributed immensely to the society and culture of the United States; and
 (2)condemns all forms of discrimination that aim to marginalize or disenfranchise members of the Israeli-American community.
